Case: 2:19-cv-00119-MHW-EPD Doc #: 40 Filed: 10/03/19 Page: 1 of 6 PAGEID #: 199




                 IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

  STEPHANIE CLIFFORD,                    Case No. 2:19-cv-00119
        Plaintiff,                       Judge Michael H. Watson

 v.                                      Magistrate Judge Elizabeth
                                         Preston Deavers
  SHANA M. KECKLEY, et al.,

        Defendant.




       NOTICE OF LIEN FOR ATTORNEYS’ FEES AND COSTS
__________________________________________________________________

TO EACH PARTY AND TO THE COUNSEL OF RECORD FOR EACH PARTY

AND TO ALL OTHER PERSONS OR ENTITIES INTERESTED IN THIS

ACTION:

      YOU ARE HEREBY NOTIFIED that, in accordance with the terms of a

written and/or oral fee agreement with Plaintiff Stephanie Clifford (aka Stormy

Daniels) (“Ms. Daniels”) and California law, Michael Avenatti, Esq. and Avenatti

& Associates, APC have and claim a lien ahead of all others on any and all

attorneys’ fees or costs in this action, and on any judgment and/or settlement

rendered in favor of Plaintiff in this action, in order to secure payment for legal



                                           1
Case: 2:19-cv-00119-MHW-EPD Doc #: 40 Filed: 10/03/19 Page: 2 of 6 PAGEID #: 200




services rendered and costs and expenses advanced in an amount in excess of

$2,000,000. As California law makes clear, “While a contingent fee contract with

creation of a lien in favor of counsel does not operate to transfer to counsel any

part of the client’s cause of action, it does give him a lien upon the recovery, and

the attorney is regarded as an equitable assignee of the judgment or settlement to

the extent of fees and costs which are due him for services.” Siciliano v.

Fireman’s Fund Ins. Co., 62 Cal.App.3d 745, 752 (1976) (emphasis added)

(citations omitted).

      Accordingly, demand is hereby made that any and all settlement proceeds

paid in connection with this matter: (a) include Mr. Avenatti’s name and Avenatti

& Associates, APC as payees and (b) be deposited only after consultation with,

and agreement by, Mr. Avenatti as to the proper handling of said funds pending

full adjudication of the lien pursuant to California law. Failure to do so will

subject the payor and other participating parties/attorneys to significant liability.

See id. To be clear, no net settlement proceeds or fees are to be distributed to Ms.

Daniels or any of her attorneys without the express, written agreement of Mr.

Avenatti and/or a full adjudication of this lien pursuant to California law.

      In initial support for the claimed lien, Mr. Avenatti and Avenatti &

Associates, APC state as follows: Despite repeated demands that Ms. Daniels

fulfill her contractual obligations and pay for the millions of dollars in legal fees


                                           2
Case: 2:19-cv-00119-MHW-EPD Doc #: 40 Filed: 10/03/19 Page: 3 of 6 PAGEID #: 201




and costs she has enjoyed for her benefit over the last approximate 19 months,

including in this case, she has refused. Instead, Ms. Daniels maintains that because

she is a “celebrity,” she is entitled to free legal services and costs, and when

confronted with her repeated failure to pay, she believes that she is entitled to

manufacture and fabricate facts designed to impugn the reputation of her counsel

and falsely accuse him of a multitude of acts. But the law does not work the way

Ms. Daniels wishes.

      In 2018 and 2019, Ms. Daniels entered into multiple agreements requiring

her to pay Mr. Avenatti and Avenatti & Associates, APC for the legal work they

performed, as well as the out-of-pocket costs they incurred advocating on her

behalf. In connection with these agreements, Ms. Daniels made a $100.00 (not a

typo) up-front payment. Subsequently, Mr. Avenatti and others working at his

direction spent thousands of attorney and staff hours, and significant out-of-pocket

expenses, working on Ms. Daniel’s behalf on multiple matters across the country,

including: (a) the release of Ms. Daniels on bail immediately following her arrest

in Columbus, Ohio in July 2018; (b) successful efforts to have the Columbus

criminal charges against Ms. Daniels dropped within 24 hours of her arrest; (c)

multiple communications with the City of Columbus (including an in-person

meeting) relating to the need for the arresting officers to be disciplined and Ms.

Daniels to be compensated; (d) the investigation and research of this civil case and


                                           3
Case: 2:19-cv-00119-MHW-EPD Doc #: 40 Filed: 10/03/19 Page: 4 of 6 PAGEID #: 202




its related issues; (e) the drafting and filing of the Complaint in this matter; and (f)

post-filing communications relating to possible mediation and/or settlement.

Despite the significance of this work, Ms. Daniels has yet to directly pay a single

dollar to Mr. Avenatti or Avenatti & Associates, APC for their legal services

beyond the $100.00 she initially paid back in 2018. Ms. Daniels is required to pay

her lawyers.

      In mid-February 2019, Mr. Avenatti terminated his professional relationship

with Ms. Daniels for cause, by written letter.1 He did so after Ms. Daniels became

increasingly difficult, uncooperative, erratic, and unpredictable, and began falsely

accusing people closely aligned with her (but not Mr. Avenatti) of theft, without

any legitimate basis. Ms. Daniels’ false accusations in some instances were

targeted at friends of 20 years and her private security detail. A true and correct

copy of Mr. Avenatti’s letter terminating Ms. Daniels as a client is attached hereto

as Exhibit A.2

      YOU ARE FURTHER NOTIFIED that pursuant to California law, the

aforementioned lien must be adjudicated “in an independent action by a

complaining attorney against the client, and not by application to the court in

which the underlying litigation is pending,” Hendricks v. Superior Court (Sefton),


1
  Ms. Daniels falsely claimed one month later in March 2019 that she just
terminated Mr. Avenatti as her counsel.
2
  Ms. Daniels subsequently waived the attorney-client privilege in writing.

                                           4
Case: 2:19-cv-00119-MHW-EPD Doc #: 40 Filed: 10/03/19 Page: 5 of 6 PAGEID #: 203




197 Cal. App. 2d 586, 589 (1961). As such, the validity or amount of the

aforementioned lien may not be adjudicated in this court.

      YOU ARE FURTHER NOTIFIED that a refusal to acknowledge this lien

and/or account for said lien in connection with any settlement or judgment will

subject you to liability pursuant to California law. See, e.g., Vapnek, Tuft, Peck,

Wiener, Cal. Practice Guide: Prof. Responsibility, ¶ 9:330 (The Rutter Group

2013) (citing Matter of Respondent P. (Rev.Dept. 1993) 2 Cal. State Bar Ct. Rptr.

622, 632; L.A. Bar Ass’n Form. Oppn. 478 (1994)). To be clear, pursuant to

California law, Mr. Avenatti and Avenatti & Associates will bring suit against any

party or attorney who fails to place all settlement proceeds in trust, under

conditions acceptable to Mr. Avenatti, for, among other things, conversion and

intentional interference with prospective economic damages.

      YOU ARE FURTHER NOTIFIED that the fiduciary obligation that results

from this notice obligates all counsel in this matter to communicate with Michael

Avenatti and Avenatti & Associates, APC as to the subjects of this lawsuit as well

as any related mediation and/or settlement, including the handling and transmission

of all settlement proceeds. See e.g., Matter of Respondent P., 1993 WL 542462, at

*5, 8 (Cal. Bar. Ct. 1993) (citing Matter of Nunez, 2 Cal. State Bar Ct. Rptr. 196,

200) (Review Dept. 1992) (Medi-Cal lien)); see also Matter of Riley, 3 Cal. State

Bar Ct. Rptr. 91, 111-15) (Rev. Dept. 1994) (disagreed with on other grounds by


                                          5
Case: 2:19-cv-00119-MHW-EPD Doc #: 40 Filed: 10/03/19 Page: 6 of 6 PAGEID #: 204




L.A. Met. Med. Ctr. v. Harvey Lehrer & Assoc., 2001 WL 1190976 (Oct. 5, 2001)

(unpublished)).

      All rights are expressly reserved.

Dated: October 3, 2019                 Respectfully submitted,

                                       Pierce Bainbridge Beck Price & Hecht
                                       LLP



                                       By:
                                       Thomas D. Warren
                                       Attorneys for Michael Avenatti, Esq. and
                                       Avenatti & Associates, APC




                                           6
